KRUEGER, Judge.
The appellant was tried and convicted of the offense of selling liquor capable of producing intoxication, and his punishment was assessed at confinement in the state penitentiary for a term of one year.
Omitting the formal parts, we quote the indictment as follows: “On or about the 1st day of July A. D. 1933, and anterior to the presentment of this indictment, one Elick Phipps, in the County of Somervell and State of Texas, did then and there unlawfully sell to Mai Hill liquor capable of. producing intoxication.”
The indictment is fundamentally defective for the reasons stated in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.